J. H. Gillis, P. J.
Plaintiff, William R. Engle, brought this action to recover for personal injuries sustained when his motorcycle collided with a truck driven by defendant, Tomie Rawlison. A nonjury trial resulted in judgment for plaintiff. Defendant appeals of right.
At trial, plaintiffs evidence showed that, while operating his motorcycle, he stopped for a red traffic light for northbound vehicles on Van Dyke at 15 Mile Road. When he saw the light had turned green and that the Intersection was clear, he accelerated at a normal rate, traveled 10 feet and struck the right rear portion of defendant’s truck, which, according to witnesses, had entered the intersection from eastbound 15 Mile Road.
Defendant testified he entered the intersection from that direction, but that the light for eastbound traffic was green and did not change as he proceeded through.
The trial judge, in resolving this obvious conflict in testimony, found defendant entered the intersection unlawfully by proceeding in the face of either a red or yellow light. Defendant challenges that finding of fact and calls for clarification of the relative duties of motorists approaching intersections where the flow of traffic is controlled by signal lights.
MCLA 257.612; MSA 9.2312, provides, in part, that:
"Vehicular traffic facing the [green] signal * * * may proceed * * * through * * * [but] shall yield the right of way to other vehicles and to pedestrians lawfully *424within the intersection * * * at the time such signal is exhibited.
"Vehicular traffic facing the [steady yellow] signal shall stop before entering the nearest crosswalk at the intersection * * * but if such stop cannot be made in safety, a vehicle may be driven cautiously through the intersection.
♦ * *
"Vehicular traffic facing a steady red signal alone shall stop before entering * * * intersection * * * and shall remain standing until a green indication is shown.”
Testimony at trial indicated the traffic control signals at the intersection in question were functioning properly at the time of this accident. Testimony at trial further indicated plaintiff complied with the above-quoted statute by first noting no vehicles were in the intersection before advancing on the green signal. See Hansen v Batchelder, 14 Mich App 627 (1968).
According to Stillwell v Grubaugh, 357 Mich 344 (1959), plaintiff had good reason to believe he was protected from traffic on eastbound 15 Mile Road by the red light showing for that direction when traffic on Van Dyke had a green signal. See also Travis v Eisenlord, 256 Mich 264 (1931). We conclude the finding by the trial judge that defendant proceeded in the face of a red signal adequately supported by the record. That finding establishes defendant’s liability.
The trial court’s alternative finding suggested the possibility that defendant entered the intersection on a steady yellow signal. MCLA 257.612, supra, states vehicular traffic must stop when facing such a signal unless such stop can not be made safely. Defendant, at trial, denied that the *425signal for traffic on 15 Mile Road was yellow during any of his course of travel through the intersection. Defendant’s present assertion on appeal that the light was yellow is not supported by the record, including his own testimony.1 Even if we were to now entertain this inconsistent claim, it is clear from the record that no evidence shows defendant to have lawfully entered the intersection on a yellow light (i.e., when a safe stop cannot be made). Furthermore, the assumption that the light turned yellow after defendant had entered lawfully on a green signal is not supported by any of plaintiffs testimony, or his witnesses’ testimony, or any logical inferences drawn therefrom, and is flatly contradicted by defendant’s version of the *426incident. In such a setting it was not incumbent on plaintiff to prove himself free of negligence and defendant’s present claim that plaintiff should have yielded right of way need not be discussed.
We are satisfied the trial court correctly ruled. We find no error.
Affirmed. Costs to plaintiff.
All concurred.

 On direct examination the following occurred:
”Q. * * "What color was it when you entered the intersection?
"A. The light was green for go.
"Q. Okay. Now, you started through that intersection with a green light. Can you tell us what happened as you proceeded through that intersection?
"A. As I proceeded through the intersection, which I was the distance of, I’ll say, roughly 40 or 45 feet beyond the light when I heard this bang noise. "(Emphasis supplied.)
On cross-examination, the following transpired:
"Q. * * * Now, when you entered the intersection what color was the light?
'A. The light was green.
”Q. You looked at the light and you saw that it was green? 'A. Yes.
"Q. You were watching it as you went through?
"A. Yes.
"Q. Did it change?
"A. I don’t know. I imagine it did change, but it didn’t change while I was going through.
”Q. Are you sure of that?
"A. I’m sure.
"Q. What makes you so positive?
"A. I was watching the light.” (Emphasis supplied.)